Citation Nr: 1036326	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  07-21 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Propriety of the reduction in the rating for service-
connected right elbow strain with limitation of pronation of 
right forearm, residuals of right hand and wrist injury, from 20 
to 10 percent, effective September 1, 2006.

2.  Entitlement to a rating in excess of 10 percent for right 
wrist strain with limitation of flexion and deviation, residuals 
of right hand and wrist injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1980 to April 
1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The Veteran appeared at a Travel Board hearing in August 2010 
before the undersigned Veterans Law Judge.  A transcript of the 
hearing testimony is associated with the claims file.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Right wrist strain with limitation of flexion and deviation, 
residuals of right and hand wrist injury is not manifested by 
dorsiflexion being less than 15 degrees or palmar flexion limited 
in line with forearm. 

3.  The RO's decision to reduce the Veteran's evaluation for 
right elbow strain with limitation of pronation of right forearm, 
residuals of right hand and wrist injury, from 20 percent to 10 
percent beginning September 1, 2006 is supported by the evidence 
contained in the record and was made in compliance with 
applicable due process laws and regulations.




CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess of 
10 percent for right wrist strain with limitation of flexion and 
deviation, residuals of right hand and wrist injury have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2009).

2.  The June 2006 rating decision reducing the disability rating 
for right elbow strain with limitation of pronation of right 
forearm, residuals of right hand and wrist injury, from 20 
percent disabling to 10 percent, was in accordance with the law, 
and the Veteran is not entitled to restoration of a 20 percent 
disability rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.105, 4.71a, Diagnostic Code 5213 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran's claims for increased ratings for right 
wrist and forearm disabilities were received in June 2005.  He 
was notified of the provisions of the VCAA by the RO in 
correspondence dated in September 2005.  This letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims, and provided other pertinent information 
regarding the VCAA.  

A rating action in November 2005 proposed to decrease the 
Veteran's disability ratings for right wrist and forearm 
disabilities.  In a June 2006 decision, the RO continued the 
Veteran's 10 percent disability rating for a right wrist 
disability, and decreased the Veteran's rating from 20 percent to 
10 percent for a right forearm disability.  A timely appeal 
ensued.  

Thereafter, the claim was reviewed and a supplemental statement 
of the case (SSOC) was issued in April 2010.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. Cir. 
2007).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no duty 
to provide § 5103(a) notice arises "[u]pon receipt of a Notice 
of Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found that 
the VCAA notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in June 2009.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claims 
file also shows that VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate his 
claims during the course of this appeal.  His service treatment 
records, all relevant VA and private treatment records pertaining 
to his claims have been obtained and associated with his claims 
file.  He has also been provided with multiple VA and fee-based 
medical examinations to assess the current state of his service-
connected right wrist and forearm disabilities.

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  He has been notified of the evidence and information 
necessary to substantiate his claims, and he has been notified of 
VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has been 
undertaken, there is no reasonable possibility that further 
assistance will aid in substantiating his claims.

Right Wrist Disability

Laws and Regulations

The severity of a service-connected disability is ascertained, 
for VA rating purposes, by the application of rating criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2009) (Schedule).  To evaluate the severity of a particular 
disability, it is essential to consider its history.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 
and 4.2 (2009).

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38 
C.F.R. §§ 3.102, 4.3 (2009).  In addition, where there is a 
question as to which of two disability evaluations should be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2009).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration of 
the possibility that different ratings may be warranted for 
different time periods.

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected disability, 
functional loss due to pain under 38 C.F.R. § 4.40 (1997) and 
functional loss due to weakness, fatigability, incoordination or 
pain on movement of a joint under 38 C.F.R. § 4.45 (1997) must be 
considered.  The Court also held that, when a Diagnostic Code 
does not subsume 38 C.F.R. §§ 4.40 and 4.45, those provisions are 
for consideration, and that the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  See DeLuca v. Brown, 8 
Vet.App. 202, 206 (1995).

In this case, the Veteran was assigned a 10 percent disability 
rating for a right wrist disability under Diagnostic Code 5215.  

5214  Wrist, ankylosis of:
Major
Minor
Unfavorable, in any degree of palmar flexion, or 
with ulnar or radial deviation
50
40
Any other position, except favorable
40
30
Favorable in 20º to 30º dorsiflexion
30
20
Note: Extremely unfavorable ankylosis will be rated as loss of 
use of hands under diagnostic code 5125.
38 C.F.R. § 4.71a, Diagnostic Code 5214 (2009).

5215  Wrist, limitation of motion of:
Majo
r
Mino
r
Dorsiflexion less than 15º
10
10
Palmar flexion limited in line with forearm
10
10
38 C.F.R. § 4.71a, Diagnostic Code 5215 (2009).

Factual Background and Analysis

The Veteran was granted service connection for a right wrist 
disability upon separation from service based on an August 1983 
VA examination report which indicated a history of multiple 
lacerations dorsum of the right hand and wrist, with grip in 
right hand slightly weaker than left.  A 10 percent rating was 
assigned.  The assignment was based on service treatment records 
and the VA examination describing the injury.  

In a September 2005 VA hand examination, the examiner noted that 
the Veteran was right-hand dominant.  Upon examination, right 
wrist range of motion measured as follows: dorsiflexion was from 
zero to 70 degrees (without pain), palmar flexion was from 0 to 
50 degrees (with pain), ulnar deviation was from zero to 40 
degrees (with pain), and radial deviation was from 0 to 15 
degrees (with pain).  The examiner noted no instability of the 
bones of the wrist, no intrinsic weakness of the wrist or hand, 
and that repetitive motion of his wrist produced fatigue and 
weakness.  Repetitive motion of the grip of his hand produced 
weakness after five repetitions.  An X-ray report from that time 
noted no interval change from the prior films dated in August 
2003, no evidence of healed fracture or significant arthritis, 
and slight dorsal tilt at the lunate.  

During a December 2008 fee-basis VA Joints examination, the 
Veteran complained of weakness, stiffness, swelling, lack of 
endurance and locking.  He denied heat, redness, giving way, 
fatigability, and dislocation.  He reported constant pain of a 
burning, aching, sharp, and cramping nature.  He described the 
pain as 8.5 on a scale of 1-to-10, with 10 being the worst pain.  
He stated the pain is elicited by physical activity and cold 
weather and relieved with medication.  Upon examination, the 
examiner found no signs of edema, effusion, weakness, tenderness, 
redness, heat, or guarding of movement.  There was no 
subluxation.  Range of motion measured as follows: dorsiflexion 
was from zero to 60 degrees (with pain at 60 degrees), palmar 
flexion was from 0 to 42 degrees (with pain at 30 degrees), ulnar 
deviation was from zero to 30 degrees (with pain at 30 degrees), 
and radial deviation was from 0 to 20 degrees.  The examiner 
noted that the joint function was not additionally limited by 
pain, fatigue, weakness, lack of endurance, or incoordination 
after repetitive use.  The examiner further indicated that the 
effect on the Veteran's usual carpentry occupation is pain, and 
that the Veteran has had trouble holding a job due to the wrist 
problem.  The Veteran reported he is going to school so he can 
teach carpentry.    

In a January 2010 fee-basis VA Joints examination report, the 
Veteran reported weakness, stiffness, swelling, lack of 
endurance, locking, fatigability, deformity, and pain.  He denied 
heat, redness, giving way, tenderness, drainage, effusion, 
subluxation, and dislocation.  The Veteran complained of flare-
ups as often as three times a day for two hours precipitated by 
physical activity and alleviated by rest and medication.  He 
described the pain as an "8".  He reported that during a flare-
up his hand seems to lock up and swell.  Range of motion measured 
as follows: dorsiflexion was from zero to 50 degrees (with pain 
at 50 degrees), palmar flexion was from 0 to 60 degrees (with 
pain at 60 degrees), ulnar deviation was from zero to 45 degrees 
(with pain at 15 degrees), and radial deviation was from 0 to 10 
degrees.  No additional degree of limitation on repetitive range 
of motion was noted.  An X-ray report from that time found normal 
right wrist.  The examiner changed the Veteran's diagnosis of 
status post right wrist and hand injury with limitation of wrist 
flexion and deviation to right wrist strain with limitation of 
wrist flexion and deviation status post right wrist and hand 
injury.  The examiner noted that the effect of the condition on 
the Veteran's daily activities requires him to use his left hand 
for certain activities as a flare in wrist pain makes working 
with his hands difficult. 

Analysis

The VA and fee-basis VA examination reports reveal decreased 
range of motion of the right wrist; however, there has been no 
competent medical evidence of the range of motion of the right 
wrist dorsiflexion being less than 15 degrees or palmar flexion 
limited in line with forearm as required for a compensable rating 
under Diagnostic Code 5215.  Still, the Board will not disturb 
the current 10 percent rating. 

The Board has considered whether an increased rating would be 
warranted under an alternative diagnostic code.  As the Veteran 
is already assigned a 10 percent disability rating, which is also 
the maximum under Diagnostic Code 5215, a rating under that 
criterion would not serve to increase the Veteran's current 
rating.  In addition, there is no evidence of ankylosis 
(Diagnostic Code 5214) and no X-ray evidence of arthritis with 
involvement of 2 or more major joints or 2 or more minor joint 
groups, with occasional incapacitating exacerbations to warrant a 
20 percent rating under Diagnostic Code 5003.  Therefore, a 
disability rating in excess of 10 percent for a right wrist 
disability, is not warranted.  

The Board acknowledges the difficulties that the Veteran has with 
his right wrist disability.  However, the schedular ratings 
contemplate the difficulties experienced with such a disorder.  
Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.

In this case while the Veteran complained of pain associated with 
the disability at issue, "a finding of functional loss due to 
pain must be 'supported by adequate pathology and evidenced by 
the visible behavior of the claimant.  38 C.F.R. § 4.40."  
Johnston v. Brown, 10 Vet.App. 80, 85 (1997).  While the veteran 
subjectively complained of discomfort in the extremes of 
movement, the pathology and objective observations of the 
claimant's behavior do not satisfy the requirements for a higher 
evaluation.  Thus, the Board finds that 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 do not provide a basis for a higher rating.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to his 
service-connected right wrist disability that would take the 
Veteran's case outside the norm so as to warrant the assignment 
of an extraschedular rating.  Although the Veteran had submitted 
a private physician statement dated in February 2006 indicating 
he cannot work due to his service-connected wrist pain, the 
Veteran has made it clear in his August 2010 hearing that he is 
employed and his employer makes concessions for him when he has a 
flare-up.  Consequently, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).



Rating Reduction

Law and Regulations

The procedural framework set forth in 38 C.F.R. § 3.105(e) 
governing rating reductions are required to be followed by VA 
before it issues any final rating reduction.  See Brown v. Brown, 
5 Vet. App. 413, 418 (1993).  Pursuant to 38 C.F.R. § 3.105(e), 
when a reduction in evaluation of a service-connected disability 
is considered warranted, and a reduction will result in a 
decrease of compensation benefits being made, a rating proposal 
of the reduction will be prepared setting forth all material 
facts and reasons, and the beneficiary will be notified and 
furnished detailed reasons therefore and given 60 days for 
presentation of additional evidence to show that compensation 
should be kept at the current level.  If additional evidence is 
not received within that period, a final rating action will be 
taken and rating will be reduced to the last day of the month in 
which a 60-day period from the date of notice to the beneficiary 
of the final rating action expires.  38 C.F.R. § 3.105(e).

Specific requirements must be met in order for VA to reduce 
certain ratings assigned for service-connected disabilities.  See 
38 C.F.R. § 3.344.  The requirements for reduction of ratings in 
effect for five years or more are set forth at 38 C.F.R. § 
3.344(a) and (b), which prescribe that only evidence of sustained 
material improvement under the ordinary conditions of life, as 
shown by full and complete examinations, can justify a reduction; 
these provisions prohibit a reduction on the basis of a single 
examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).

However, with respect to other disabilities that are likely to 
improve (i.e., those in effect for less than five years), re-
examinations disclosing improvement in disabilities will warrant 
a rating reduction.  38 C.F.R. § 3.344(c).

In determining whether a reduction was proper, the Board must 
focus upon evidence available to the RO at the time the reduction 
was effectuated, although post-reduction medical evidence may be 
considered in the context of evaluating whether the condition had 
actually improved.  Cf. Dofflemyer, 2 Vet. App. at 281-282.

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.

5213
Supination and pronation, impairment 
of:
Major
Minor

Loss of (bone fusion):

  The hand fixed in supination or 
hyperpronation
40
30

  The hand fixed in full pronation
30
20

  The hand fixed near the middle of the arc 
or moderate pronation 
20
20

Limitation of pronation:

  Motion lost beyond middle of arc
30
20

  Motion lost beyond last quarter of arc, 
the hand does not approach full pronation
20
20

Limitation of supination:

  To 30º or less
10
10
Note: In all the forearm and wrist injuries, codes 5205 through 
5213, multiple impaired finger movements due to tendon tie-up, 
muscle or nerve injury, are to be separately rated and combined 
not to exceed rating for loss of use of hand.

Where there is a reasonable doubt as to the degree of disability, 
such doubt will be resolved in favor of the claimant.  See 38 
C.F.R. §§ 3.102, 4.3.  In addition, where there is a question as 
to which of two disability evaluations should be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. See 38 C.F.R. § 
4.7.

Factual Background and Analysis

In an August 2003 VA examination report, the examiner noted 
pronation and supination of the right forearm were each 60 
degrees; and, with repeated movement, the forearm experienced 
tiredness, especially distally toward the wrist.   

A September 2003 rating action awarded a 20 percent disability 
rating in a for limitation of pronation of the right wrist.  

In a September 2005 VA examination report, the examiner noted no 
instability of the bones of the right wrist or forearm, and 
supination and pronation were complete at 90 degrees each.  

During a January 2010 fee-based examination, the Veteran 
complained of stiffness, swelling, lack of endurance, locking, 
fatigability, deformity, and pain.  He denied heat, redness, 
giving way, tenderness, drainage, effusion, subluxation, and 
dislocation.  He reported flare-ups as often as three times a day 
for two hours.  Upon examination, the examiner found supination 
to 60 degree with pain at 60 degrees, and pronation to 80 
degrees, or full.  The examiner further reported no additional 
degree of limitation on repetitive motion, and no ankylosis of 
the right elbow.   

Analysis

Considering the pertinent evidence in light of the above-noted 
legal authority, the Board finds that restoration of the 20 
percent rating for a right elbow strain with limitation of 
pronation of right forearm is not warranted.

As an initial matter, the Board notes that the Veteran does not 
contend, and the record does not reflect, noncompliance with the 
procedural requirements for rating reductions.  In this regard, 
in January 2006, notice of the proposed rating decision was 
provided, informing the Veteran that medical records had shown 
improvement in his service-connected disabilities.  Additionally, 
Veteran was informed that he could submit "medical or other 
evidence to show that we should not make this change."  The 
Veteran was advised that, if VA did not receive additional 
evidence within 60 days, the evaluation would be reduced.  He was 
further informed of his right to request a personal hearing and.  
More than 60 days following issuance of the January 2006 notice, 
the RO reduced the rating of the Veteran's service-connected 
right forearm disability in the June 2006 rating decision, 
effective September 1, 2006.  As such, the procedural 
requirements of 38 C.F.R. § 3.105 have been satisfied.

Having determined that the RO correctly followed the procedures 
for reducing the Veteran's disability rating, the Board must now 
address whether VA has met its burden of showing that the 
reduction was warranted.  The 20 percent rating for a right 
forearm disability was in effect from March 19, 2003 to September 
1, 2006, less than five years.  Thus, the provisions of 38 C.F.R. 
§§ 3.344(a) and (b), which govern reductions of rating in effect 
for five or more years, do not apply in this case.  

The RO based its reduction on the results of the September 2005 
and January 2010 fee-based examinations.  As noted above, the 
September 2005 examination revealed full supination and 
pronation.  The January 2010 fee-based examination revealed full 
pronation and limited supination to 60 degrees.  

Review of the record reflects that the RO applied the correct 
schedular criteria, and the June 2006 rating decision appears to 
be congruent with the evidence of record, namely the reports of 
the December 2008 and January 2010 fee-based examinations.  When 
compared to the results of the previous August 2003 VA 
examination, upon which the disability rating was based, the 
September 2005 VA and January 2010 fee-based examination reports 
clearly reflect improvement in pronation.  The Board finds that 
the results of the September 2005 VA and January 2010 fee-based 
examinations show an improvement in the forearm, and, therefore, 
reduction in benefits is warranted.  38 C.F.R. § 3.344(c).

Even factoring in the Veteran's subjective complaints of pain per 
the Court's holding in DeLuca and 38 C.F.R. §§ 4.40 and 4.45, 
there was simply no medical evidence of pronation lost beyond 
last quarter of arc, as required for a 20 percent rating.  While 
the veteran complained of pain associated with the disability at 
issue, "a finding of functional loss due to pain must be 
'supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40."  Johnston v. 
Brown, 10 Vet.App. 80, 85 (1997).  The veteran subjectively 
complained of pain in the extremes of movement, the pathology and 
objective observations of the claimant's behavior do not satisfy 
the requirements for a higher evaluation.  Thus, the Board finds 
that 38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis for 
a higher rating.

Based on the foregoing, the Board finds that the medical evidence 
of record does not reflect that a rating of 20 percent for a 
right forearm disability is warranted.  As such, the rating was 
properly reduced to 10 percent.  See 38 C.F.R. § 4.31.

While the Board does not doubt the sincerity of the Veteran's 
belief that his service-connected right forearm disability is 
more severely disabling than rated as a result of the reduction, 
as a lay person without the appropriate medical training or 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter-such as the severity of a disability 
as evaluated in the context of the rating criteria.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Furthermore, during that time, the right forearm disability was 
not demonstrated to be so unusual or exceptional as to render 
impractical the application of the regular schedular standards at 
any time during the pendency of the initial evaluation period.  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board notes that 
the Veteran's right forearm pathology has not necessitated 
frequent periods of hospitalization and there is no objective 
evidence that it has resulted in marked interference with his 
employment.  

Consequently, the Board finds that the evidence shows that the 
disability picture associated with the Veteran's right forearm 
disability had improved and that rating of 20 percent is no 
longer warranted.


ORDER

Entitlement to a rating in excess of 10 percent for limitation of 
wrist flexion and deviation, the residual of an injury to the 
right wrist and hand is denied.

Entitled to restoration of a 20 percent disability rating is 
denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


